Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the first material is silicon vanadium chrome magnesium”.  It is unclear if the first material is one of silicon, vanadium, chrome, or magnesium, or if the first material is SVCM steel as disclosed in the specification, paragraph [0029].
Claim 18 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-0811449-A2, hereinafter EP’449.
Regarding claim 12, EP’449 discloses a drilling tool assembly (See Figure 2) comprising: an arbor assembly 3 including a shank having a first end, a second end opposite the first end that is configured to be coupled to a power tool (See Figure 2; Note: the shank portion of the arbor assembly is fully capable of being coupled to a power tool), and a longitudinal axis extending through the first and second ends (See Figure 1); a step drill bit 2 removably coupled to the arbor assembly 3, the step drill bit 2 including a body having a proximate end adjacent the arbor assembly 3, a distal end opposite the proximate end, a plurality of axially spaced progressively sized steps between the proximate end and the distal end (See Figure 2), and a bore 5 centrally located through the step drill bit 2; and a pilot bit 9 removably coupled to the arbor assembly 3 and extending through the central bore 5 of the step drill bit 2, the pilot bit  9 including a first end that is coupled to the arbor assembly (Note: the first end of the pilot bit is coupled to the arbor assembly via an extension 6) and a second end extending past the distal end of the step drill bit to define a cutting tip (See Figure 2).
Regarding claim 14, EP’449 discloses wherein the step drill bit 2 includes a flute 1 extending between the proximal end and the distal end (See Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0811449-A2, hereinafter EP’449, in view of Boske (US 2017/0341161).
Regarding claim 1, EP’449 discloses a drilling tool (See Figure 2) comprising: a step drill bit 2; and an arbor assembly 3 including a shank having a first end, a second end opposite the first end (See Figure 1a), and a longitudinal axis extending through the first and second ends, the first end of the shank is removably coupled to the step drill bit (See Figures 1 and 2) (Col. 7, Lines 4-22), and the second end of the shank is configured to be coupled to a power tool (See Figure 2; Note: the shank of the arbor assembly 3 is capable of being coupled to a power tool).  EP’449 does not disclose a sleeve moveable along the shank in a direction parallel to the longitudinal axis, a ball bearing disposed on the sleeve and moveable with the sleeve, the ball bearing engaging the step drill bit to releasably secure the step drill bit to the shank; wherein when the sleeve moves toward the second end of the shank, the ball bearing moves radially inward and disengages the step drill bit, allowing removal of the step drill bit from the shank.  Boske discloses an arbor assembly 5 (See Figure 3) including a sleeve 31 movable along a shank 5 (See Figure 2) in a direction parallel to the longitudinal 
Regarding claim 2, EP’449 discloses a pilot bit 9 removably coupled to the arbor assembly 3, the pilot bit 9 including a first end that is coupled to the arbor assembly (See Figure 2; Note: the pilot bit 9 is attached to extension element 6 which connects the pilot bit to the arbor assembly 3) and a second end extending past the step drill bit 2 to define a cutting tip (See Figure 2).
Regarding claim 3, EP’449 discloses wherein the step drill bit 2 includes a central bore 5, and wherein the pilot bit 9 extends through the central bore 5 (See Figure 2).
Regarding claim 4, EP’449 discloses wherein the step drill bit 2 includes a body having a proximate end adjacent the arbor assembly 3, a distal end opposite the proximate end, and a plurality of axially spaced progressively sized steps between the proximate end and the distal end (See Figures 1 and 2).
Regarding claim 5, EP’449 discloses wherein the step drill bit 2 includes six or more steps (See Figures 1 and 2).
Regarding claims 7-10 and 13, EP’449, as modified, discloses the drilling tool of claim 1 as set forth above.  Boske discloses a drill bit 3,55 including a hex shaped section 9 (See Figure 2), and wherein a first end of a shank 19 includes a hex boss that is received in the hex-shaped section 9 (See Figures 1-4);  wherein the drill bit 3,55 includes a channel 59 adjacent the first end of the shank (See Figure 3), and wherein the drill bit 3,55 is secured to the arbor assembly 5 when the ball bearing 27 is disposed in the channel 59 (See Figures 3 and 4); wherein the shank 5 includes an annular recess 29, and wherein the drill bit 3,55 is removable from the arbor assembly 5 when the ball bearing 27 is disposed in the annular recess 29 (Note: the ball bearing 27 moves radially inward into the annular recess 29 formed in the arbor assembly 5); wherein the sleeve 31 is biased towards the second end of the shank to secure the step drill bit to the arbor assembly (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the drill bit of EP’449 to include the arbor assembly of Boske in order to provide a means of easily removing the drill bit from the shank.
Regarding claim 11, EP’449, as modified, discloses the drilling tool of claim 1 as set forth above.  Boske further discloses wherein the ball bearing 27 is rotationally moveable relative to the step drill bit (See Figure 4) (Note: the ball bearing 27 is fully capable of rotating relative to the drill bit).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’449, in view of Boske, such that the ball bearing is rotationally moveable relative to the step drill bit as .

Claims 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0811449-A2, hereinafter EP’449, in view of Allen (US 2014/0023445).
Regarding claims 15 and 16, EP’449 discloses a drilling tool assembly (See Figure 2) comprising: an arbor assembly 3 including a shank having a first end, a second end opposite the first end that is configured to be coupled to a power tool (See Figure 2; Note: the shank portion of the arbor assembly 3 is fully capable of being coupled to a power tool), and a longitudinal axis extending through the first and second ends, the arbor assembly (See Figure 2); a step drill bit 2 coupled to the arbor assembly 3, the step drill bit 2 including a body having a proximate end adjacent the arbor assembly 3, a distal end opposite the proximate end, and a plurality of axially spaced progressively sized steps between the proximate end and the distal end (See Figure 2), the step drill bit made; and a pilot bit 9 coupled to the arbor assembly 3 (Note: the pilot bit 9 is coupled to the arbor assembly 3 via an extension element 6) and extending through the step drill bit 2.  EP’449 does not disclose wherein the pilot bit and the step drill bit are made of different materials than that of the arbor assembly.  Allen discloses a step drill having a drilling portion and a shank portion wherein the drilling portion is formed of a wear resistant material while the shank is formed of an impact resistant material [0022]; the material of the shank portion having a hardness less than that of the drilling portion [0022].  It would have been obvious to a person of ordinary skill in the art 
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’449 such that the first material is silicon vanadium chrome magnesium, the second material is a first high speed steel, and the third material is a second high speed steel that is different from the first high speed steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would form the drilling portions of a material having greater wear resistance and hardness than that of the shank in order to extend the operational life of the drilling tool.
Regarding claim 18, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’449 such that the first high speed steel is ASTM A600 M42 steel and the second high speed steel is ASTM A600 M35 or M2 steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 19, Allen further discloses wherein the first material has a Rockwell hardness measured on the C scale that is 54 HRC [0022], the material of the drilling portion has a Rockwell hardness measured on the C scale that is 64 HRC .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0811449-A2, hereinafter EP’449, in view of Boske (US 2017/0341161), further in view of Allen (US 2014/0023445).
Regarding claim 6, EP’449, as modified, discloses the drilling tool of claim 1 as set forth above.  EP’449 does not disclose wherein the step drill bit is made of a first material and the arbor assembly is made from a second material that is different from the first material.  Allen discloses a step drill having a drilling portion and a shank portion wherein the drilling portion is formed of a wear resistant material while the shank is formed of an impact resistant material [0022]; the material of the shank portion having a hardness less than that of the drilling portion [0022].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’449, in view of Allen, such that the step drill is formed of a wear resistant material while the shank member is formed of an impact resistant material in order to provide the drilling portion with greater wear resistance.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0811449-A2, hereinafter EP’449, in view of Durfee (US 2012/0207557).
Regarding claim 20, EP’449 discloses the drilling tool of claim 14 as set forth above.  EP’449 does not disclose wherein the pilot bit is coated in a physical vapor deposition coating.  Durfee discloses a step drill bit wherein Physical Vapor Deposition (VPD) is employed [0027].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’449, in view of Durfee, such that the pilot bit is coated in a VPD coating in order to improve the pilot bits interaction with the material being drilled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722